Exhibit 10.1

 

AMENDED AND RESTATED

ADVISORY AGREEMENT

 

THIS AMENDED AND RESTATED ADVISORY AGREEMENT (this “Agreement”) is entered into
as of January 1, 2006, by and between Hospitality Properties Trust, a Maryland
real estate investment trust (the “Company”), Reit Management & Research LLC, a
Delaware limited liability company, successor in interest to HRPT Advisors, Inc.
(the “Advisor”), and, solely with respect to Section 15 of this Agreement with
respect to certain non-competition covenants, Barry M. Portnoy, Gerard M. Martin
and Adam D. Portnoy.

 

WHEREAS, the Company and the Advisor are parties to an Advisory Agreement, dated
as of January 1, 1998 (as amended, the “Original Agreement”), and Barry M.
Portnoy and Gerard M. Martin are parties to the Original Agreement solely with
respect to certain covenants in Section 15 thereof;

 

WHEREAS, the Company, through its Independent Trustees (as hereinafter defined),
has requested that the Original Agreement be amended to add Adam D. Portnoy as a
party thereto solely with respect to Section 15 of the Original Agreement with
respect to certain non-competition covenants, and the Company and Adam D.
Portnoy have agreed to that amendment; and

 

WHEREAS, in connection with that amendment, the parties hereto desire to restate
the Original Agreement, as so amended;

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree that the Original Agreement is hereby amended and restated
to read in its entirety as follows:

 


1.             GENERAL DUTIES OF THE ADVISOR. THE ADVISOR SHALL USE ITS BEST
EFFORTS TO PRESENT TO THE COMPANY A CONTINUING AND SUITABLE INVESTMENT PROGRAM
CONSISTENT WITH THE INVESTMENT POLICIES AND OBJECTIVES OF THE COMPANY. SUBJECT
TO THE SUPERVISION OF THE COMPANY’S BOARD OF TRUSTEES (THE “TRUSTEES”) AND UPON
THEIR DIRECTION, AND CONSISTENT WITH THE PROVISIONS OF THE COMPANY’S DECLARATION
OF TRUST (AS AMENDED AND RESTATED FROM TIME TO TIME, THE “DECLARATION”) , THE
ADVISOR SHALL:


 


(A)           SERVE AS THE COMPANY’S INVESTMENT ADVISOR, WITH ITS OBLIGATIONS TO
INCLUDE PROVIDING RESEARCH AND ECONOMIC AND STATISTICAL DATA IN CONNECTION WITH
THE COMPANY’S INVESTMENTS AND RECOMMENDING CHANGES IN THE COMPANY’S INVESTMENT
POLICIES, WHEN APPROPRIATE;


 


(B)           INVESTIGATE AND EVALUATE INVESTMENT OPPORTUNITIES AND MAKE
RECOMMENDATIONS CONCERNING SUCH OPPORTUNITIES TO THE TRUSTEES;


 


(C)           MANAGE THE COMPANY’S SHORT TERM INVESTMENTS INCLUDING THE
ACQUISITION AND SALE OF MONEY MARKET INSTRUMENTS IN ACCORDANCE WITH THE
COMPANY’S POLICIES;


 


(D)           ADMINISTER THE DAY TO DAY OPERATIONS OF THE COMPANY;


 


(E)           INVESTIGATE, SELECT AND CONDUCT RELATIONS AND ENTER INTO
APPROPRIATE CONTRACTS ON BEHALF OF THE COMPANY WITH OTHER INDIVIDUALS,
CORPORATIONS AND ENTITIES IN FURTHERANCE OF THE INVESTMENT ACTIVITIES OF THE
COMPANY;

 

--------------------------------------------------------------------------------


 


(F)            UPON REQUEST OF THE TRUSTEES, ACT AS ATTORNEY IN FACT OR AGENT IN
ACQUIRING AND DISPOSING OF INVESTMENTS AND FUNDS OF THE COMPANY AND IN HANDLING,
PROSECUTING AND SETTLING ANY CLAIMS OF THE COMPANY;


 


(G)           UPON REQUEST OF THE TRUSTEES, INVEST AND REINVEST ANY MONEY OF THE
COMPANY;


 


(H)           OBTAIN FOR THE COMPANY, WHEN APPROPRIATE, THE SERVICES OF PROPERTY
MANAGERS OR MANAGEMENT FIRMS TO PERFORM CUSTOMARY PROPERTY MANAGEMENT SERVICES
WITH REGARD TO THE REAL ESTATE PROPERTIES OWNED BY OR IN THE POSSESSION OF THE
COMPANY, AND PERFORM SUCH SUPERVISORY OR MONITORING SERVICES ON BEHALF OF THE
COMPANY WITH RESPECT TO THE ACTIVITIES OF SUCH PROPERTY MANAGERS OR MANAGEMENT
FIRMS AS WOULD BE PERFORMED BY A PRUDENT OWNER, INCLUDING BUT NOT LIMITED TO
CLOSELY SUPERVISING THE ACTIVITIES OF SUCH PROPERTY MANAGERS OR MANAGEMENT
FIRMS, VISITING THE PROPERTIES, PARTICIPATING IN PROPERTY MANAGEMENT BUDGETING,
REVIEWING THE ACCOUNTING OF PROPERTY INCOME AND EXPENSES, REPORTING ON THE
FINANCIAL STATUS OF THE PROPERTIES AND REVIEWING THE ACCOUNTING OF PROPERTY
INCOME AND EXPENSES, REPORTING ON THE FINANCIAL STATUS OF THE PROPERTIES AND
REVIEWING AND APPROVING MARKETING PLANS, BUT EXCLUDING THE ACTUAL ON-SITE
PROPERTY MANAGEMENT FUNCTIONS PERFORMED BY SAID PROPERTY MANAGERS OR MANAGEMENT
FIRMS;


 


(I)            OBTAIN FOR THE COMPANY SUCH SERVICES AS MAY BE REQUIRED FOR OTHER
ACTIVITIES RELATING TO THE INVESTMENT PORTFOLIO OF THE COMPANY;


 


(J)            ADMINISTER SUCH DAY-TO-DAY BOOKKEEPING AND ACCOUNTING FUNCTIONS
AS ARE REQUIRED FOR THE PROPER MANAGEMENT OF THE ASSETS OF THE COMPANY, CONTRACT
FOR AUDITS AND PREPARE OR CAUSE TO BE PREPARED SUCH REPORTS AS MAY BE REQUIRED
BY ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH THE ORDINARY CONDUCT OF THE
COMPANY’S BUSINESS, INCLUDING WITHOUT LIMITATION, PERIODIC REPORTS, RETURNS OR
STATEMENTS REQUIRED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (AS IN EFFECT FROM TIME TO TIME, THE
“INTERNAL REVENUE CODE”), THE SECURITIES AND TAX SECURITIES OF ANY JURISDICTION
IN WHICH THE COMPANY IS OBLIGATED TO FILE SUCH REPORTS, OR THE RULES AND
REGULATIONS PROMULGATED UNDER ANY OF THE FOREGOING;


 


(K)           PROVIDE OFFICE SPACE, OFFICE EQUIPMENT AND THE USE OF ACCOUNTING
OR COMPUTING EQUIPMENT WHEN REQUIRED, AND PROVIDE PERSONNEL NECESSARY FOR THE
PERFORMANCE OF THE FOREGOING SERVICES; AND


 


(L)            FROM TIME TO TIME, OR AT ANY TIME REQUESTED BY THE TRUSTEES, MAKE
REPORTS THERETO OF ITS PERFORMANCE OF THE FOREGOING SERVICES TO THE COMPANY.


 

In performing its services under this Agreement, the Advisor may utilize
facilities, personnel and support services of various of its Affiliates (as
defined below). The Advisor shall be responsible for paying such Affiliates for
their personnel and support services and facilities out of its own funds.
Notwithstanding the above, the Company may request, and will pay for the direct
costs of, services provided by Affiliates of the Advisor provided that such
request is approved by a majority vote of the Directors who are not Affiliates
of the Advisor and who do not perform any services for the Company except as
Trustee (the “Independent Trustees”).

 

As used in this Agreement, the term “Affiliate” means, as to any Person, (i) any
other Person directly or indirectly controlling, controlled by or under common
control with such Person, (ii) any other Person that owns beneficially, directly
or indirectly, five percent (5%) or more of the outstanding capital

 

--------------------------------------------------------------------------------


 

stock, shares or equity interests of such Person, or (iii) any officer,
director, employee, general partner or trustee of such Person or of any Person
controlling, controlled by or under common control with such Person (excluding
Trustees who are not otherwise Affiliates of such Person). The term “Person”
means and includes individuals, corporations, limited partnerships, general
partnerships, joint stock companies or associations, joint ventures,
associations, companies, trusts, banks, trust companies, land trusts, business
trusts, limited liability companies, and other entities.

 

In performing its services hereunder with respect to the Company, the Advisor
shall adhere to, and shall require its officers and employees in the course of
providing such services to the Company to adhere to, the Company’s Code of
Business Conduct and Ethics, as in effect from time to time. In addition, the
Advisor shall make available to its officers and employees providing such
services to the Company the procedures for the receipt, retention and treatment
of complaints regarding accounting, internal accounting controls or auditing
matters relating to the Company and for the confidential, anonymous submission
by such officers and employees of concerns regarding questionable accounting or
auditing matters relating to the Company, as set forth in the Company’s
Procedures Regarding Concerns or Complaints about Accounting, Internal
Accounting Controls or Auditing Matters, as in effect from time to time.

 


2.             BANK ACCOUNTS. THE ADVISOR SHALL ESTABLISH AND MAINTAIN ONE OR
MORE BANK ACCOUNTS IN ITS OWN NAME OR, AT THE DIRECTION OF THE TRUSTEES, IN THE
NAME OF THE COMPANY, AND SHALL COLLECT AND DEPOSIT INTO SUCH ACCOUNT OR ACCOUNTS
AND DISBURSE THEREFROM ANY MONIES ON BEHALF OF THE COMPANY, PROVIDED THAT NO
FUNDS IN ANY SUCH ACCOUNT SHALL BE COMMINGLED WITH ANY FUNDS OF THE ADVISOR OR
ANY OTHER PERSON. THE ADVISOR SHALL FROM TIME TO TIME RENDER AN APPROPRIATE
ACCOUNTING OF SUCH COLLECTIONS AND PAYMENTS TO THE TRUSTEES AND TO THE AUDITORS
OF THE COMPANY.

 


3.             RECORDS. THE ADVISOR SHALL MAINTAIN APPROPRIATE BOOKS OF ACCOUNT
AND RECORDS RELATING TO SERVICES PERFORMED PURSUANT TO THIS AGREEMENT, WHICH
BOOKS OF ACCOUNT AND RECORDS SHALL BE AVAILABLE FOR INSPECTION BY
REPRESENTATIVES OF THE COMPANY UPON REASONABLE NOTICE DURING ORDINARY BUSINESS
HOURS.

 


4.             INFORMATION FURNISHED ADVISOR. THE TRUSTEES SHALL AT ALL TIMES
KEEP THE ADVISOR FULLY INFORMED WITH REGARD TO THE INVESTMENT POLICIES OF THE
COMPANY, THE CAPITALIZATION POLICY OF THE COMPANY, AND GENERALLY THE TRUSTEES’
THEN-CURRENT INTENTIONS AS TO THE FUTURE OF THE COMPANY. IN PARTICULAR, THE
TRUSTEES SHALL NOTIFY THE ADVISOR PROMPTLY OF THEIR INTENTION TO SELL OR
OTHERWISE DISPOSE OF ANY OF THE COMPANY’S INVESTMENTS OR TO MAKE ANY NEW
INVESTMENT. THE COMPANY SHALL FURNISH THE ADVISOR WITH A CERTIFIED COPY OF ALL
FINANCIAL STATEMENTS, A SIGNED COPY OF EACH REPORT PREPARED BY INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS, AND SUCH OTHER INFORMATION WITH REGARD TO ITS
AFFAIRS AS THE ADVISOR MAY FROM TIME TO TIME REASONABLY REQUEST. THE COMPANY
SHALL RETAIN LEGAL COUNSEL AND ACCOUNTANTS TO PROVIDE SUCH LEGAL AND ACCOUNTING
ADVICE AND SERVICES AS THE ADVISOR OR THE TRUSTEES SHALL DEEM NECESSARY OR
APPROPRIATE TO ADEQUATELY PERFORM THE FUNCTIONS OF THE COMPANY.

 


5.             REIT QUALIFICATION. ANYTHING ELSE IN THIS AGREEMENT TO THE
CONTRARY NOTWITHSTANDING, THE ADVISOR SHALL REFRAIN FROM ANY ACTION (INCLUDING,
WITHOUT LIMITATION, THE FURNISHING OR RENDERING OF SERVICES TO TENANTS OF
PROPERTY OR MANAGING REAL PROPERTY) WHICH, IN ITS JUDGMENT MADE IN GOOD FAITH,
OR IN THE JUDGMENT OF THE TRUSTEES AS TRANSMITTED TO THE ADVISOR IN WRITING,
WOULD (A) ADVERSELY AFFECT THE STATUS OF THE COMPANY AS A REAL ESTATE INVESTMENT
TRUST AS DEFINED AND LIMITED IN THE INTERNAL REVENUE CODE OR THE REGULATIONS AND
RULINGS THEREUNDER OR WHICH WOULD MAKE THE

 

--------------------------------------------------------------------------------


 


COMPANY SUBJECT TO THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, OR (B)
VIOLATE ANY LAW, RULE, REGULATION OR STATEMENT OF POLICY OF ANY GOVERNMENTAL
BODY OR AGENCY HAVING JURISDICTION OVER THE COMPANY OR OVER ITS SECURITIES, OR
(C) OTHERWISE NOT BE PERMITTED BY THE DECLARATION OR BYLAWS OF THE COMPANY,
EXCEPT IF SUCH ACTION SHALL BE ORDERED BY THE TRUSTEES, IN WHICH EVENT THE
ADVISOR SHALL PROMPTLY NOTIFY THE TRUSTEES OF THE ADVISOR’S JUDGMENT THAT SUCH
ACTION WOULD ADVERSELY AFFECT SUCH STATUS OR VIOLATE ANY SUCH LAW, RULE OR
REGULATION OR THE DECLARATION OR BYLAWS OF THE COMPANY AND SHALL REFRAIN FROM
TAKING SUCH ACTION PENDING FURTHER CLARIFICATION OR INSTRUCTIONS FROM THE
TRUSTEES. IN ADDITION, THE ADVISOR SHALL TAKE SUCH AFFIRMATIVE STEPS WHICH, IN
ITS JUDGMENT MADE IN GOOD FAITH, OR IN THE JUDGMENT OF THE TRUSTEES AS
TRANSMITTED TO THE ADVISOR IN WRITING, WOULD PREVENT OR CURE ANY ACTION
DESCRIBED IN (A), (B) OR (C) ABOVE.


 


6.             SELF-DEALING. NEITHER THE ADVISOR NOR ANY AFFILIATE OF THE
ADVISOR SHALL SELL ANY PROPERTY OR ASSETS TO THE COMPANY OR PURCHASE ANY
PROPERTY OR ASSETS FROM THE COMPANY, DIRECTLY OR INDIRECTLY, EXCEPT AS APPROVED
BY A MAJORITY OF THE INDEPENDENT TRUSTEES. IN ADDITION, EXCEPT AS OTHERWISE
PROVIDED IN SECTIONS 1, 9, OR 10 HEREOF, OR EXCEPT AS APPROVED BY A MAJORITY OF
THE INDEPENDENT TRUSTEES, NEITHER THE ADVISOR NOR ANY AFFILIATE OF THE ADVISOR
SHALL RECEIVE ANY COMMISSION OR OTHER REMUNERATION, DIRECTLY OR INDIRECTLY, IN
CONNECTION WITH THE ACTIVITIES OF THE COMPANY OR ANY JOINT VENTURE OR
PARTNERSHIP IN WHICH THE COMPANY IS A PARTY. EXCEPT FOR COMPENSATION RECEIVED BY
THE ADVISOR PURSUANT TO SECTION 9 HEREOF, ALL COMMISSIONS OR OTHER REMUNERATION
RECEIVED BY THE ADVISOR OR AN AFFILIATE OF THE ADVISOR AND NOT APPROVED BY THE
INDEPENDENT TRUSTEES UNDER SECTIONS 1 OR 10 HEREOF OR THIS SECTION 6 SHALL BE
REPORTED TO THE COMPANY ANNUALLY WITHIN NINETY (90) DAYS FOLLOWING THE END OF
THE COMPANY’S FISCAL YEAR.


 

Upon request of any Trustee, the Advisor shall from time to time promptly
furnish the Company with information on a confidential basis as to any
investments within the Company’s investment policies made by the Advisor for its
own account.

 


7.             NO PARTNERSHIP OR JOINT VENTURE. THE COMPANY AND THE ADVISOR ARE
NOT PARTNERS OR JOINT VENTURERS WITH EACH OTHER AND NEITHER THE TERMS OF THIS
AGREEMENT NOR THE FACT THAT THE COMPANY AND THE ADVISOR HAVE JOINT INTERESTS IN
ANY ONE OR MORE INVESTMENTS SHALL BE CONSTRUED SO AS TO MAKE THEM SUCH PARTNERS
OR JOINT VENTURERS OR IMPOSE ANY LIABILITY AS SUCH ON EITHER OF THEM.


 


8.             FIDELITY BOND. THE ADVISOR SHALL NOT BE REQUIRED TO OBTAIN OR
MAINTAIN A FIDELITY BOND IN CONNECTION WITH THE PERFORMANCE OF ITS SERVICES
HEREUNDER.


 


9.             COMPENSATION. THE ADVISOR SHALL BE PAID, FOR THE SERVICES
RENDERED BY IT TO THE COMPANY PURSUANT TO THIS AGREEMENT, AN ANNUAL ADVISORY FEE
(THE “ADVISORY FEE”) EQUAL TO 0.70 PERCENT OF THE AVERAGE INVESTED CAPITAL (AS
DEFINED BELOW) COMPUTED AS OF THE LAST DAY OF THE COMPANY’S FISCAL YEAR UP TO
$250,000,000, AND 0.50 PERCENT OF THE AVERAGE INVESTED CAPITAL EQUAL TO OR
EXCEEDING $250,000,000. IN ADDITION, THE ADVISOR SHALL BE PAID AN ANNUAL
INCENTIVE FEE (THE “INCENTIVE FEE”), CONSISTING OF A NUMBER OF SHARES OF THE
COMPANY’S COMMON SHARES OF BENEFICIAL INTEREST (“COMMON SHARES”) WITH A VALUE
(DETERMINED AS PROVIDED BELOW) EQUAL TO 15 PERCENT OF THE AMOUNT BY WHICH CASH
AVAILABLE FOR DISTRIBUTION TO SHAREHOLDERS (AS DEFINED BELOW) FOR SUCH FISCAL
YEAR EXCEEDS CASH AVAILABLE FOR DISTRIBUTION TO SHAREHOLDERS FOR THE FISCAL YEAR
IMMEDIATELY PRIOR TO SUCH FISCAL YEAR, BUT IN NO EVENT SHALL THE INCENTIVE FEE
PAYABLE IN RESPECT OF ANY YEAR EXCEED $.02 MULTIPLIED BY THE WEIGHTED AVERAGE
NUMBER OF COMMON SHARES OUTSTANDING DURING SUCH YEAR.

 

--------------------------------------------------------------------------------


 

Payment of the Incentive Fee shall be made by issuance of Common Shares, under
the Company’s 1995 Incentive Share Award Plan or otherwise. The number of Common
Shares to be issued in payment of the Incentive Fee shall be the whole number of
shares (disregarding any fraction) equal to the value of the Incentive Fee, as
provided above, divided by the average closing price of the Common Shares on the
New York Stock Exchange during the month of December in the year for which the
computation is made. (The Advisory Fee and Incentive Fee are hereinafter
collectively referred to as the “Fees.”)

 

For purposes of this Agreement:  “Average Invested Capital” of the Company shall
mean the daily weighted average of the total historical cost of the assets of
the Company invested, directly or indirectly, in equity interests in and loans
secured by real estate and personal property owned in connection with such real
estate (collectively, “Properties”) (including capitalized closing costs and
costs which may be allocated to intangibles or are unallocated), before reserves
for depreciation or bad debts or other similar noncash reserves, computed by
taking the weighted average of such values. “Cash Available for Distribution”
shall mean, for any period, the net income of the Company, before real estate
depreciation, amortization and other non-cash or non-recurring items, less the
amount, if any, included in the calculation thereof which represents rental
income recognized by the Company in respect of amounts which, pursuant to
leasing arrangements relating to any of the Properties, the Company is required
to escrow or reserve for renovations and refurbishments. Calculation of Average
Invested Capital shall be made annually by the Company; calculation of Cash
Available for Distribution to Shareholders shall be made annually by the
Company’s independent certified public accountants.

 

The Advisory Fee shall be computed and payable within thirty (30) days following
the end of each fiscal month by the Company, and the Incentive Fee shall be
computed and payable within thirty (30) days following the public availability
of the Company’s annual audited financial statements for each fiscal year. Such
computations shall be based upon the Company’s monthly or annual financial
statements, as the case may be, and shall be in reasonable detail. A copy of
such computations shall promptly be delivered to the Advisor accompanied by
payment of the Fees shown thereon to be due and payable.

 

The payment of the aggregate annual Fees payable for any fiscal year shall be
subject to adjustment as of the end of each fiscal year. On or before the 30th
day after public availability of the Company’s annual audited financial
statements for each fiscal year, the Company shall deliver to the Advisor an
Officer’s Certificate (a “Certificate”) reasonably acceptable to the Advisor and
certified by an authorized officer of the Company setting forth (i) the Average
Invested Capital and Funds From Operations for the Company’s fiscal year ended
upon the immediately preceding December 31, and (ii) the Company’s computation
of the Fees payable for said fiscal year.

 

If the aggregate annual Fees payable for said fiscal year as shown in such
Certificate exceed the aggregate amounts previously paid with respect thereto by
the Company, the Company shall include its check for such deficit and deliver
the same to the Advisor with such Certificate.

 

If the aggregate annual Fees payable for said fiscal year as shown in such
Certificate are less than the aggregate amounts previously paid with respect
thereto by the Company, the Company shall specify in such Certificate whether
the Advisor should (i) remit to the Company its check in an amount equal to such
difference or (ii) grant the Company a credit against the Fees next coming due
in the amount of such difference until such amount has been fully paid or
otherwise discharged.

 

--------------------------------------------------------------------------------


 


10.           ADDITIONAL SERVICES.

 


(A)           THE ADVISOR SHALL PROVIDE TO THE COMPANY AN INTERNAL AUDIT
FUNCTION MEETING APPLICABLE REQUIREMENTS OF THE NEW YORK STOCK EXCHANGE AND THE
SECURITIES AND EXCHANGE COMMISSION AND OTHERWISE IN SCOPE APPROVED BY THE
COMPANY’S AUDIT COMMITTEE COMMENCING AS OF OCTOBER 1, 2003. AS ADDITIONAL
COMPENSATION PAYABLE PURSUANT TO SECTION 10 TO THE ADVISOR FOR SUCH ADDITIONAL
SERVICES, THE COMPANY AGREES TO REIMBURSE THE ADVISOR, WITHIN 30 DAYS OF THE
RECEIPT OF THE INVOICE THEREFOR, FOR A PRO RATA SHARE (AS AGREED TO BY THE
INDEPENDENT TRUSTEES FROM TIME TO TIME) OF THE FOLLOWING COSTS OF THE ADVISOR:


 


(I)            EMPLOYMENT EXPENSES OF THE ADVISOR’S INTERNAL AUDIT MANAGER AND
OTHER EMPLOYEES OF THE ADVISOR ACTIVELY ENGAGED IN PROVIDING INTERNAL AUDIT
SERVICES, INCLUDING BUT NOT LIMITED TO SALARY, WAGES, PAYROLL TAXES AND THE COST
OF EMPLOYEE BENEFIT PLANS; AND


 


(II)           THE REASONABLE TRAVEL AND OTHER OUT-OF-POCKET EXPENSES OF THE
ADVISOR RELATING TO THE ACTIVITIES OF THE ADVISOR’S INTERNAL AUDIT MANAGER AND
OTHER OF THE ADVISOR’S EMPLOYEES ACTIVELY ENGAGED IN PROVIDING INTERNAL AUDIT
SERVICES AND THE REASONABLE THIRD PARTY EXPENSES WHICH THE ADVISOR INCURS IN
CONNECTION WITH ITS PROVISION OF INTERNAL AUDIT SERVICES.


 


(B)           IF, AND TO THE EXTENT THAT, THE COMPANY SHALL REQUEST THE ADVISOR
TO RENDER SERVICES ON BEHALF OF THE COMPANY OTHER THAN THOSE REQUIRED TO BE
RENDERED BY THE ADVISOR IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, SUCH
ADDITIONAL SERVICES SHALL BE COMPENSATED SEPARATELY ON TERMS TO BE AGREED UPON
BETWEEN THE ADVISOR AND THE COMPANY FROM TIME TO TIME.


 


11.           EXPENSES OF THE ADVISOR. WITHOUT REGARD TO THE COMPENSATION
RECEIVED BY THE ADVISOR FROM THE COMPANY PURSUANT TO THIS AGREEMENT, THE ADVISOR
SHALL BEAR THE FOLLOWING EXPENSES INCURRED IN CONNECTION WITH THE PERFORMANCE OF
ITS DUTIES UNDER THIS AGREEMENT:


 


(A)           EMPLOYMENT EXPENSES OF THE PERSONNEL EMPLOYED BY THE ADVISOR,
INCLUDING BUT NOT LIMITED TO, SALARIES, WAGES, PAYROLL TAXES AND THE COST OF
EMPLOYEE BENEFIT PLANS;


 


(B)           FEES AND TRAVEL AND OTHER EXPENSES PAID TO DIRECTORS, OFFICERS AND
EMPLOYEES OF THE ADVISOR, EXCEPT FEES AND TRAVEL AND OTHER EXPENSES OF SUCH
PERSONS WHO ARE TRUSTEES OR OFFICERS OF THE COMPANY INCURRED IN THEIR CAPACITIES
AS TRUSTEES OR OFFICERS OF THE COMPANY;


 


(C)           RENT, TELEPHONE, UTILITIES, OFFICE FURNITURE, EQUIPMENT AND
MACHINERY AND OTHER OFFICE EXPENSES OF THE ADVISOR, EXCEPT TO THE EXTENT SUCH
EXPENSES RELATE SOLELY TO AN OFFICE MAINTAINED BY THE COMPANY SEPARATE FROM THE
OFFICE OF THE ADVISOR; AND


 


(D)           MISCELLANEOUS ADMINISTRATIVE EXPENSES INCURRED IN SUPERVISING,
MONITORING AND INSPECTING REAL PROPERTY AND OTHER INVESTMENTS OF THE COMPANY OR
RELATING TO PERFORMANCE BY THE ADVISOR OF ITS OBLIGATIONS HEREUNDER.


 


12.           EXPENSES OF THE COMPANY. EXCEPT AS EXPRESSLY OTHERWISE PROVIDED IN
THIS AGREEMENT, THE COMPANY SHALL PAY ALL ITS EXPENSES NOT PAYABLE BY THE
ADVISOR, AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IT IS
SPECIFICALLY AGREED THAT THE FOLLOWING EXPENSES OF THE COMPANY SHALL BE PAID BY
THE COMPANY AND SHALL NOT BE PAID BY THE ADVISOR:

 

--------------------------------------------------------------------------------


 


(A)           THE COST OF BORROWED MONEY;


 


(B)           TAXES ON INCOME AND TAXES AND ASSESSMENTS ON REAL PROPERTY, IF
ANY, AND ALL OTHER TAXES APPLICABLE TO THE COMPANY;


 


(C)           LEGAL, AUDITING, ACCOUNTING, UNDERWRITING, BROKERAGE, LISTING,
REPORTING, REGISTRATION AND OTHER FEES, AND PRINTING, ENGRAVING AND OTHER
EXPENSES AND TAXES INCURRED IN CONNECTION WITH THE ISSUANCE, DISTRIBUTION,
TRANSFER, TRADING, REGISTRATION AND STOCK EXCHANGE LISTING OF THE COMPANY’S
SECURITIES, INCLUDING TRANSFER AGENT’S, REGISTRAR’S AND INDENTURE TRUSTEE’S FEES
AND CHARGES;


 


(D)           EXPENSES OF ORGANIZING, RESTRUCTURING, REORGANIZING OR TERMINATING
THE COMPANY, OR OF REVISING, AMENDING, CONVERTING OR MODIFYING THE COMPANY’S
ORGANIZATIONAL DOCUMENTS;


 


(E)           FEES AND TRAVEL AND OTHER EXPENSES PAID TO TRUSTEES AND OFFICERS
OF THE COMPANY IN THEIR CAPACITIES AS SUCH (BUT NOT IN THEIR CAPACITIES AS
OFFICERS OR EMPLOYEES OF THE ADVISOR) AND FEES AND TRAVEL AND OTHER EXPENSES
PAID TO ADVISORS, CONTRACTORS, MORTGAGE SERVICES, CONSULTANTS, AND OTHER AGENTS
AND INDEPENDENT CONTRACTORS EMPLOYED BY OR ON BEHALF OF THE COMPANY;


 


(F)            EXPENSES DIRECTLY CONNECTED WITH THE ACQUISITION, DISPOSITION OR
OWNERSHIP OF REAL ESTATE INTERESTS OR OTHER PROPERTY (INCLUDING THE COSTS OF
FORECLOSURE, INSURANCE PREMIUMS, LEGAL SERVICES, BROKERAGE AND SALES
COMMISSIONS, MAINTENANCE, REPAIR, IMPROVEMENT AND LOCAL MANAGEMENT OR PROPERTY),
OTHER THAN EXPENSES WITH RESPECT THERETO OF EMPLOYEES OF THE ADVISOR, TO THE
EXTENT THAT SUCH EXPENSES ARE TO BE BORNE BY THE ADVISOR PURSUANT TO SECTION 11
ABOVE;


 


(G)           ALL INSURANCE COSTS INCURRED IN CONNECTION WITH THE COMPANY
(INCLUDING OFFICER AND TRUSTEE LIABILITY INSURANCE) OR IN CONNECTION WITH ANY
OFFICER AND TRUSTEE INDEMNITY AGREEMENT TO WHICH THE COMPANY IS A PARTY;


 


(H)           EXPENSES CONNECTED WITH PAYMENTS OF DIVIDENDS OR INTEREST OR
CONTRIBUTIONS IN CASH OR ANY OTHER FORM MADE OR CAUSED TO BE MADE BY THE
TRUSTEES TO HOLDERS OF SECURITIES OF THE COMPANY;


 


(I)            ALL EXPENSES CONNECTED WITH COMMUNICATIONS TO HOLDERS OF
SECURITIES OF THE COMPANY AND OTHER BOOKKEEPING AND CLERICAL WORK NECESSARY TO
MAINTAINING RELATIONS WITH HOLDERS OF SECURITIES, INCLUDING THE COST OF PRINTING
AND MAILING CERTIFICATES FOR SECURITIES AND PROXY SOLICITATION MATERIALS AND
REPORTS TO HOLDERS OF THE COMPANY’S SECURITIES;


 


(J)            LEGAL, ACCOUNTING AND AUDITING FEES AND EXPENSES, OTHER THAN
THOSE DESCRIBED IN SUBSECTION (C) ABOVE; AND


 


(K)           EXPENSES RELATING TO ANY OFFICE OR OFFICE FACILITIES MAINTAINED BY
THE COMPANY SEPARATE FROM THE OFFICE OF THE ADVISOR.


 


13.           ANNUAL OPERATING EXPENSES LIMITATION REQUIRING REFUNDS BY THE
ADVISOR. THERE SHALL BE A LIMITATION (THE “LIMITATION”) ON OPERATING EXPENSES
(AS DEFINED BELOW) OF THE COMPANY FOR EACH FISCAL YEAR WHICH SHALL BE THE LOWER
OF THE FOLLOWING:


 


(A)           THE GREATER OF (I) 2% OF THE AVERAGE INVESTED CAPITAL OF THE
COMPANY FOR SUCH FISCAL YEAR; AND (II) 25% OF THE NET INCOME (AS DEFINED BELOW)
OF THE COMPANY FOR SUCH FISCAL YEAR; OR

 

--------------------------------------------------------------------------------


 


(B)           THE LOWEST OF ANY APPLICABLE OPERATING EXPENSE LIMITATIONS THAT
MAY BE IMPOSED BY LAW OR REGULATION IN A STATE IN WHICH ANY SECURITIES OF THE
COMPANY ARE OR WILL BE QUALIFIED FOR SALE OR BY A NATIONAL SECURITIES EXCHANGE
ON WHICH ANY SECURITIES OF THE COMPANY ARE OR MAY BE LISTED, AS SUCH LIMITATIONS
MAY BE ALTERED FROM TIME TO TIME.


 

For purposes of this Agreement, “Operating Expenses” shall be calculated on the
basis of the Company’s annual audited financial statements and shall be deemed
to mean the aggregate annual expenses regarded as ordinary operating expenses in
accordance with generally accepted accounting principles (including the Fees),
exclusive of the following:

 


(I)            THE EXPENSES SET FORTH IN SUBSECTIONS (A) THROUGH (D), INCLUSIVE,
AND (F) OF SECTION 12 HEREOF;


 


(II)           NON-CASH EXPENDITURES, INCLUDING PROVISIONS FOR DEPRECIATION,
DEPLETION, BAD DEBT RESERVE AND AMORTIZATION;


 


(III)          LOSSES ON THE DISPOSITION OF ASSETS AND PROVISIONS FOR SUCH
LOSSES;


 


(IV)          OPTIONS GRANTED TO THE ADVISOR; AND


 


(V)           OTHER EXTRAORDINARY CHARGES INCLUDING, WITHOUT LIMITATION,
LITIGATION COSTS.


 

For purposes of this Agreement, “Net Income” for any period shall be calculated
on the basis of the Company’s audited financial statements and shall be deemed
to mean total revenues applicable to such period, less the expenses applicable
to such period, including additions to reserves for depreciation or bad debts or
other similar noncash reserves, determined in accordance with generally accepted
accounting principles.

 

On or before the 30th day after public availability of the Company’s annual
audited financial statements for each fiscal year, the Advisor shall refund (to
the extent of the aggregate Fees it has received with respect to such year) to
the Company the amount, if any, by which the Operating Expenses exceeded the
Limitation; provided however, that unless such action is prohibited by laws or
regulations, the Company may instead permit such refund to be effected by a
reduction in the amount of the Fees to be paid by the Company during the fiscal
years following the fiscal year with respect to which such refund is to be made
until such time as any such refund is fully paid and provided the Limitation
imposed by this Section 13 shall require that only so much of such excess need
be refunded as is conclusively determined by the Trustees, including a majority
of the Independent Trustees, to be unjustified.

 


14.           LIMITS OF ADVISOR RESPONSIBILITY. THE ADVISOR ASSUMES NO
RESPONSIBILITY OTHER THAN TO RENDER THE SERVICES DESCRIBED HEREIN IN GOOD FAITH
AND SHALL NOT BE RESPONSIBLE FOR ANY ACTION OF THE TRUSTEES IN FOLLOWING OR
DECLINING TO FOLLOW ANY ADVICE OR RECOMMENDATION OF THE ADVISOR. THE ADVISOR,
ITS SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES AND AFFILIATES WILL NOT BE
LIABLE TO THE COMPANY, ITS SHAREHOLDERS, OR OTHERS, EXCEPT BY REASON OF ACTS
CONSTITUTING BAD FAITH, WILLFUL OR WANTON MISCONDUCT OR GROSS NEGLIGENCE. THE
COMPANY SHALL REIMBURSE, INDEMNIFY AND HOLD HARMLESS THE ADVISOR, ITS
SHAREHOLDERS, DIRECTORS, OFFICERS AND EMPLOYEES AND ITS AFFILIATES FOR AND FROM
ANY AND ALL EXPENSES, LOSSES, DAMAGES, LIABILITIES, DEMANDS, CHARGES AND CLAIMS
OF ANY NATURE WHATSOEVER IN RESPECT OF OR ARISING FROM ANY ACTS OR OMISSIONS OF
THE ADVISOR UNDERTAKEN IN GOOD FAITH AND IN ACCORDANCE WITH THE STANDARD SET
FORTH ABOVE PURSUANT TO THE AUTHORITY GRANTED TO IT BY THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


15.           OTHER ACTIVITIES OF ADVISOR. NONE OF THE ADVISOR, BARRY M.
PORTNOY, GERARD M. MARTIN NOR ADAM D. PORTNOY SHALL, WITHOUT THE CONSENT OF THE
COMPANY’S INDEPENDENT TRUSTEES, (I) PROVIDE ADVISORY SERVICES TO, OR SERVE AS A
DIRECTOR OR OFFICER OF, ANY OTHER REIT WHICH IS PRINCIPALLY ENGAGED IN THE
BUSINESS OF OWNERSHIP OF HOTEL PROPERTIES OR (II) MAKE DIRECT INVESTMENTS IN
HOTEL FACILITIES. NOTHING HEREIN SHALL PREVENT THE ADVISOR FROM ENGAGING IN
OTHER ACTIVITIES OR BUSINESSES OR FROM ACTING AS ADVISOR TO ANY OTHER PERSON
(INCLUDING OTHER REAL ESTATE INVESTMENT TRUSTS) PROVIDED THAT NO SUCH ACTIVITY
SHALL CONFLICT WITH THE ADVISOR’S OBLIGATIONS UNDER THE IMMEDIATELY PRECEDING
SENTENCE; PROVIDED, FURTHER, HOWEVER, THAT THE ADVISOR SHALL NOTIFY THE COMPANY
IN WRITING IN THE EVENT THAT IT DOES SO ACT AS AN ADVISOR TO ANOTHER REAL ESTATE
INVESTMENT TRUST. THE ADVISOR SHALL BE FREE FROM ANY OBLIGATION TO PRESENT TO
THE COMPANY ANY PARTICULAR INVESTMENT OPPORTUNITY WHICH COMES TO THE ADVISOR.
WITHOUT LIMITING THE FOREGOING PROVISIONS, THE ADVISOR AGREES, UPON THE REQUEST
OF ANY TRUSTEE OF THE COMPANY, TO DISCLOSE CERTAIN INVESTMENT INFORMATION
CONCERNING THE ADVISOR OR CERTAIN OF ITS AFFILIATES, PROVIDED, HOWEVER, THAT
SUCH DISCLOSURE SHALL BE REQUIRED ONLY IF IT DOES NOT CONSTITUTE A BREACH OF ANY
FIDUCIARY DUTY OR OBLIGATION OF THE ADVISOR.


 

Directors, officers, employees and agents of the Advisor or of its Affiliates
may serve as Trustees, officers, employees, agents, nominees or signatories of
the Company. When executing documents other otherwise acting in such capacities
for the Company, such persons shall use their respective titles in the Company.
Such persons shall receive no compensation from the Company for their services
to the Company in any such capacities.

 


16.           TERM, TERMINATION. THIS AGREEMENT SHALL CONTINUE IN FORCE AND
EFFECT UNTIL DECEMBER 31, 2006 UNLESS EXTENDED OR SOONER TERMINATED IN
ACCORDANCE WITH THE TERMS OF THIS SECTION 16. THE EXPIRATION DATE OF THE THEN
CURRENT TERM OF THIS AGREEMENT IS REFERRED TO HEREIN AS THE “TERMINATION DATE.” 
THE COMPANY SHALL GIVE WRITTEN NOTICE TO THE ADVISOR PRIOR TO THE TERMINATION
DATE OF ITS INTENTION TO RENEW THIS AGREEMENT AND THE PERIOD OF SUCH EXTENSION.
SUCH RENEWAL SHALL BE DETERMINED BY A MAJORITY OF THE INDEPENDENT TRUSTEES OF
THE COMPANY.


 

Notwithstanding any other provision of this Agreement to the contrary, this
Agreement, or any extension hereof, may be terminated by either party hereto
upon sixty (60) days’ written notice to the other party, pursuant to a majority
vote of the Independent Trustees; or, in the case of a termination by the
Advisor, by a majority vote of the directors of the Advisor.

 

Paragraph 19 hereof shall govern the rights, liabilities and obligations of the
parties upon termination of this Agreement; and, except as provided in paragraph
20, such termination shall be without further liability of either party to the
other than for breach or violation of this Agreement prior to termination.

 


17.           ASSIGNMENT. THE COMPANY MAY TERMINATE THIS AGREEMENT AT ANY TIME
IN THE EVENT OF ITS ASSIGNMENT BY THE ADVISOR EXCEPT AN ASSIGNMENT TO A
CORPORATION, ASSOCIATION, TRUST, OR OTHER SUCCESSOR ORGANIZATION WHICH MAY TAKE
OVER THE PROPERTY AND CARRY ON THE AFFAIRS OF THE ADVISOR; PROVIDED THAT,
FOLLOWING SUCH ASSIGNMENT, THE PERSONS WHO CONTROLLED THE OPERATIONS OF THE
ADVISOR IMMEDIATELY PRIOR TO THE ASSIGNMENT SHALL CONTROL THE OPERATION OF THE
SUCCESSOR ORGANIZATION, INCLUDING THE PERFORMANCE OF ITS DUTIES UNDER THIS
AGREEMENT, AND SUCH SUCCESSOR ORGANIZATION SHALL BE BOUND BY THE SAME
RESTRICTIONS BY WHICH THE ADVISOR WAS BOUND PRIOR TO SUCH ASSIGNMENT. SUCH
ASSIGNMENT OR ANY OTHER ASSIGNMENT OF THIS AGREEMENT BY THE ADVISOR SHALL BIND
THE ASSIGNEE HEREUNDER IN THE SAME MANNER AS THE ADVISOR IS BOUND HEREUNDER.
THIS

 

--------------------------------------------------------------------------------


 


AGREEMENT SHALL NOT BE ASSIGNABLE BY THE COMPANY WITHOUT THE PRIOR WRITTEN
CONSENT OF THE ADVISOR, EXCEPT IN THE CASE OF ANY ASSIGNMENT BY THE COMPANY TO A
CORPORATION OR OTHER ORGANIZATION WHICH IS THE SUCCESSOR TO THE COMPANY, IN
WHICH CASE SUCH SUCCESSOR SHALL BE BOUND HEREBY AND BY THE TERMS OF SAID
ASSIGNMENT IN THE SAME MANNER AND TO THE SAME EXTENT AS THE COMPANY IS BOUND
HEREBY.


 


18.           DEFAULT, BANKRUPTCY, ETC. OF THE ADVISOR. AT THE SOLE OPTION OF
THE COMPANY, THIS AGREEMENT MAY BE TERMINATED IMMEDIATELY UPON WRITTEN NOTICE OF
SUCH TERMINATION FROM THE TRUSTEES TO THE ADVISOR IF ANY OF THE FOLLOWING EVENTS
SHALL HAVE OCCURRED:


 


(A)           THE ADVISOR SHALL HAVE VIOLATED ANY PROVISION OF THIS AGREEMENT
AND, AFTER WRITTEN NOTICE FROM THE TRUSTEES OF SUCH VIOLATION, SHALL HAVE FAILED
TO CURE SUCH DEFAULT WITHIN THIRTY (30) DAYS;


 


(B)           A PETITION SHALL HAVE BEEN FILED AGAINST THE ADVISOR FOR AN
INVOLUNTARY PROCEEDING UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER
SIMILAR LAW NOW OR HEREAFTER IN EFFECT, AND SUCH PETITION SHALL NOT HAVE BEEN
DISMISSED WITHIN NINETY (90) DAYS OF FILING; OR A COURT HAVING JURISDICTION
SHALL HAVE APPOINTED A RECEIVER, LIQUIDATOR, ASSIGNEE, CUSTODIAN, TRUSTEE,
SEQUESTRATOR OR SIMILAR OFFICIAL OF THE ADVISOR FOR ANY SUBSTANTIAL PORTION OF
ITS PROPERTY, OR ORDERED THE WINDING UPON OR LIQUIDATION OF ITS AFFAIRS, AND
SUCH APPOINTMENT OR ORDER SHALL NOT HAVE BEEN RESCINDED OR VACATED WITHIN NINETY
(90) DAYS OF SUCH APPOINTMENT OR ORDER; OR


 


(C)           THE ADVISOR SHALL HAVE COMMENCED A VOLUNTARY PROCEEDING UNDER ANY
APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN
EFFECT, OR SHALL HAVE MADE ANY GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
OR SHALL HAVE FAILED GENERALLY TO PAY ITS DEBTS AS THEY BECAME DUE.


 

The Advisor agrees that, if any of the events specified in Paragraphs (b) or (c)
of this Section 18 shall occur, it will give written notice thereof to the
Trustees within seven (7) days following the occurrence of such event.

 


19.           ACTION UPON TERMINATION. FROM AND AFTER THE EFFECTIVE DATE OF ANY
TERMINATION OF THIS AGREEMENT PURSUANT TO SECTIONS 16, 17 OR 18 HEREOF, THE
ADVISOR SHALL BE ENTITLED TO NO COMPENSATION FOR SERVICES RENDERED HEREUNDER FOR
THE THEN-CURRENT TERM OF THIS AGREEMENT, BUT SHALL BE PAID, ON A PRO RATA BASIS,
ALL COMPENSATION DUE FOR SERVICES PERFORMED PRIOR TO SUCH TERMINATION (REDUCED
BY THE AMOUNT, IF ANY, OF THE FEES TO BE REFUNDED BY THE ADVISOR PURSUANT TO
SECTION 13 HEREOF, WHICH SECTION SHALL APPLY PRO RATA TO THE APPLICABLE PORTION
OF THE FISCAL YEAR IN WHICH TERMINATION OCCURS IN THE EVENT OF A TERMINATION
OCCURRING AT OTHER THAN THE END OF THE COMPANY’S FISCAL YEAR. UPON SUCH
TERMINATION, THE ADVISOR IMMEDIATELY SHALL:


 


(A)           PAY OVER TO THE COMPANY ALL MONIES COLLECTED AND HELD FOR THE
ACCOUNT OF THE COMPANY BY IT PURSUANT TO THIS AGREEMENT, AFTER DEDUCTING
THEREFROM ANY ACCRUED FEES (REDUCED BY AMOUNTS OWED BY THE ADVISOR TO THE
COMPANY PURSUANT TO THE LAST PARAGRAPH OF SECTION 13 HEREOF) AND REIMBURSEMENTS
FOR ITS EXPENSES TO WHICH IT IS THEN ENTITLED;


 


(B)           DELIVER TO THE TRUSTEES A FULL AND COMPLETE ACCOUNTING, INCLUDING
A STATEMENT SHOWING ALL SUMS COLLECTED BY IT AND A STATEMENT OF ALL SUMS HELD BY
IT FOR THE PERIOD COMMENCING WITH THE DATE FOLLOWING THE DATE ON ITS LAST
ACCOUNTING TO THE TRUSTEES; AND

 

--------------------------------------------------------------------------------


 


(C)           DELIVER TO THE TRUSTEES ALL PROPERTY AND DOCUMENTS OF THE COMPANY
THEN IN ITS CUSTODY OR POSSESSION.


 

The amount of Fees paid to the Advisor upon termination shall be subject to
adjustment pursuant to the following mechanism. On or before the 30th day after
public availability of the Company’s annual audited financial statements for the
fiscal year in which termination occurs, the Company shall deliver to the
Advisor a Certificate reasonably acceptable to the Advisor and certified by an
authorized officer of the Company setting forth (i) the Average Invested Real
Estate Assets, Cash Available for Distribution to Shareholders and Funds From
Operations for the Company’s fiscal year ended upon the immediately preceding
December 31, and (ii) the Company’s computation of the Fees payable upon the
date of termination (reduced by the aggregate amount of any excess expenses to
be refunded pursuant to Section 13 hereof, which Section shall apply to the
applicable portion of the fiscal year in which termination occurs in the event
of a termination occurring at other than the end of the Company’s fiscal year.

 

If the annual Fees owed upon termination as shown in such Certificate exceed the
Fees paid by the Company upon termination, the Company shall include its check
for such deficit and deliver the same to the Advisor with such Certificate.

 

If the Annual Fees owed upon termination as shown in such Certificate are less
than the Fees paid by the Company upon termination, the Advisor shall remit to
the Company its check in an amount equal to such difference.

 


20.           TRUSTEE ACTION. WHEREVER ACTION ON THE PART OF THE TRUSTEES IS
CONTEMPLATED BY THIS AGREEMENT, ACTION BY A MAJORITY OF THE TRUSTEES, INCLUDING
A MAJORITY OF THE INDEPENDENT TRUSTEES, SHALL CONSTITUTE THE ACTION PROVIDED FOR
HEREIN.


 


21.           NOTICES. ANY NOTICE, REPORT OR OTHER COMMUNICATION REQUIRED OR
PERMITTED TO BE GIVEN HEREUNDER SHALL BE IN WRITING UNLESS SOME OTHER METHOD OF
GIVING SUCH NOTICE, REPORT OR OTHER COMMUNICATION IS ACCEPTED BY THE PARTY TO
WHOM IT IS GIVEN, AND SHALL BE GIVEN BY BEING DELIVERED AT THE FOLLOWING
ADDRESSES TO THE PARTIES HERETO:


 

If to the Company:

 

Hospitality Properties Trust
400 Centre Street
Newton, MA 02458
Attention:  President

 

If to the Advisor:

 

Reit Management & Research LLC
400 Centre Street
Newton, MA 02458
Attention:  President

 

Such notice shall be effective upon its receipt by the party to whom it is
directed. Either party hereto may at any time given notice to the other party in
writing of a change of its address for purposes of this paragraph 21.

 

--------------------------------------------------------------------------------


 


22.           AMENDMENTS. THE AGREEMENT SHALL NOT BE AMENDED, CHANGED, MODIFIED,
TERMINATED, OR DISCHARGED IN WHOLE OR IN PART EXCEPT BY AN INSTRUMENT IN WRITING
SIGNED BY EACH OF THE PARTIES HERETO, OR BY THEIR RESPECTIVE SUCCESSORS OR
ASSIGNS, OR OTHERWISE AS PROVIDED HEREIN.


 


23.           SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL BE BINDING UPON ANY
SUCCESSORS OR PERMITTED ASSIGNS OF THE PARTIES HERETO AS PROVIDED HEREIN.


 


24.           GOVERNING LAW. THE PROVISIONS OF THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS.


 


25.           CAPTIONS. THE CAPTIONS INCLUDED HEREIN HAVE BEEN INSERTED FOR EASE
OF REFERENCE ONLY AND SHALL NOT BE CONSTRUED TO AFFECT THE MEANING, CONSTRUCTION
OR EFFECT OF THIS AGREEMENT.


 


26.           ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
OF THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES
AND CANCELS ANY PRE-EXISTING AGREEMENTS WITH RESPECT TO SUCH SUBJECT MATTER.


 


27.           ATTORNEYS’ FEES. IF ANY LEGAL ACTION IS BROUGHT FOR THE
ENFORCEMENT OF THIS AGREEMENT, OR BECAUSE OF AN ALLEGED DISPUTE, BREACH, DEFAULT
OR MISREPRESENTATION IN CONNECTION WITH ANY OF THE PROVISIONS OF THIS AGREEMENT,
THE SUCCESSFUL OR PREVAILING PARTY OR PARTIES SHALL BE ENTITLED TO RECOVER
REASONABLE ATTORNEYS’ FEES AND OTHER COSTS INCURRED IN THAT ACTION IN ADDITION
TO ANY OTHER RELIEF TO WHICH IT OR THEY MAY BE ENTITLED.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, under seal, as of the day and year first
above written.

 

 

 

HOSPITALITIES PROPERTIES TRUST

 

 

 

 

 

By:

/s/ John G. Murray

 

 

 

Name: John G. Murray

 

 

Title:   President

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

By:

/s/ Jennifer B. Clark

 

 

 

Name: Jennifer B. Clark

 

 

Title:   Vice President

 

SOLELY AS TO SECTION 15 HEREOF:

 

 

 

 

 

/s/ Barry M. Portnoy

 

 

Barry M. Portnoy

 

 

 

 

 

/s/ Gerard M. Martin

 

 

Gerard M. Martin

 

 

 

 

 

/s/ Adam D. Portnoy

 

 

Adam D. Portnoy

 

 

--------------------------------------------------------------------------------